DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masato WO 2017/159834 in view of Nosaka WO 2016/117676 and Schmidhammer US 9,231,556.
The equivalent doucment, Nosaka US 10,158,341, is used as a translation for the Foreign reference, Nosaka WO 2016/117676.
1	Masato discloses a multiplexer (Fig. 9) comprising: a common terminal (30), a first terminal (52), a second terminal (51), and a third terminal (41); a first filter (B1Rx) that is a receive filter on a first path electrically connecting the common terminal to the first terminal and that uses an acoustic wave (see Figs. 2, 4, 10, etc.; [0112]; translation lines 730-739) whose pass band is a first frequency band ([0095]; translation lines 635-637; 2110 MHz to 2170 MHz); a second filter (B1TX) on a second path electrically connecting the common terminal to the second terminal and having a pass band which is a second frequency band ([0095]; 1920 MHz to 1980 MHz); and a third filter (B3TX) on a third path electrically connecting the common terminal to the third terminal and having a pass band which is a third frequency band ([0095]; 1710 MHz to 1785 MHz); wherein the first frequency band, the second frequency band, and the third frequency band are bands whose center frequencies are different from each other ([0095]); the first filter includes a ladder circuit ([0112]) including at least one sI erial arm resonator (101-105) on the first path and a plurality of parallel arm circuits (151-154) between a ground and corresponding connection nodes which are provided on the first path and which are different from each other; at least one of the plurality of parallel arm circuits except a closest parallel arm circuit includes a first parallel arm resonator (e.g. 152), the closest parallel arm circuit (151) being connected at a position closest to the common terminal; and at least one of frequencies expressed by ±M×f1±N×f2 is included in the third frequency band where N and M are natural numbers equal to or more than one, f1 represents a frequency included in the first frequency band, and f2 represents a frequency included in the second frequency band (e.g. M=-1, f1=2140, N=2, f2=1950, -1*2140+2*1950=1760, which is within the third frequency band).
Masato does not explicitly disclose a resonant frequency of the first parallel arm resonator is included in the third frequency band; the first filter further includes at least two parallel arm circuits provided between the ground and a same connection node; and at least one first parallel arm resonator and at least one parallel arm circuit other than the first parallel arm resonator are included in the at least two parallel arm circuits.
Masato, however, disclose that the parallel arm resonator of a filter would have attenuating signals from the other frequency bands ([0108]-[0109] ; translation lines 702-711).
Nosaka discloses a multiplexer (Fig. 5) with a plurality of filters, a first filter (F1) including parallel arm circuit (7b) that is not a closest parallel arm circuit including a first parallel arm resonator whose resonant frequency is included in a third frequency band (Col. 4 lines 53-58).
Schmidhammer discloses a filter (Fig. 5b) wherein at least two parallel arm circuits (PR1a, PR1b) provided between the ground and a same connection node.
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first parallel resonator of the first filter to be included in the third frequency band (i.e. within the band of B3TX).  The modification would have been obvious because Masato already taught that parallel resonator is used for attenuating signals of the other frequency band (Masato: [0108]-[0109]) and that loss is able to be further reduced and attenuation in the vicinities of the pass bands of the first to third filter circuits is able to be further increased (Nosaka: Col. 3 lines 25-27, Col. 4 lines 53-58).
	Further it would have been obvious to one of ordinary skill in the art to divide at least one of the parallel arm resonator, e.g. the first parallel arm resonator, into two parallel arm circuits, thus forming at least two parallel arm circuits between the ground and the same connection node.  The modification would have been obvious because linearity of the filter can be improved as taught by Schmidhammer (Col. 5 lines 32-37).  As a consequence of the combination, one of the divided resonators/circuits would be read as the first parallel arm resonator and the other of the divided resonators/circuits would be read as at least one parallel arm circuit other than the first parallel arm resonator.
2.	The multiplexer according to claim 1, wherein the resonant frequency of the first parallel arm resonator (Masato: 152; Nosaka: 7b) is at least one of the frequencies expressed by ±M×f1±N×f2 (Nosaka: Col. 4 lines 53-58; the expression is for a frequency in the third frequency band, discussed above).
3.	The multiplexer according to claim 1, wherein the first parallel arm resonator (Masato: 152; Nosaka: 7b) is included in a parallel arm circuit connected at a position second closest to the common terminal among the plurality of parallel arm circuits (see Masato: Fig. 10; Nosaka: Fig. 5).
4.	The multiplexer according to claim 1, wherein the second filter is a transmit filter (Masato: B1Tx); and the first filter and the second filter define a duplexer (duplexer on Band 1).
5.	The multiplexer according to claim 1, wherein: the first frequency band is between about 2110 MHz and about 2170 MHz, the second frequency band is between about 1920 MHz and about 1980 MHz, and the third frequency band is between about 1710 MHz and about 1785 MHz (Masato: [0095]).
6.	The multiplexer according to claim 1, wherein the third filter is a transmit filter (Masato: B3Tx).
7.	The multiplexer according to claim 1, further comprising: a fourth terminal (Masato: item 42); and a fourth filter (B3Rx) on a fourth path electrically connecting the common terminal to the fourth terminal and having a pass band which is a fourth frequency band ([0095]).
8.	The multiplexer according to claim 7, wherein the fourth frequency band is between about 1805 MHz and about 1880 MHz (Masato: [0095]).
9.	The multiplexer according to claim 7, wherein the fourth filter is a receive filter (Masato: B3Rx).
10.	The multiplexer according to claim 7, wherein the first filter, the second filter, the third filter, and the fourth filter define a quadplexer (Masato: Fig. 9).
12.	The multiplexer according to claim 1, wherein each of the plurality of parallel arm circuits includes a resonator (Masato: item 151-154; Nosaka: item 7b-7d) or an impedance element.
13.	The multiplexer according to claim 1, wherein each of the at least one serial arm resonator and each of the plurality of parallel arm circuits is an acoustic wave resonator (Masato: 101-105, 151-154; Nosaka: items 6a-c, 7b-7d).
14.	The multiplexer according to claim 1, wherein the first filter includes interdigital transducer electrodes (Masato: Fig. 3 item 54; Nosaka: Fig. 7 item 33) provided on a piezoelectric substrate (Masato: Fig. 3 item 510; Nosaka: 32; Col. 4 lines 41-48; Col. 8 lines 5-10, 34-37).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Masato WO 2017/159834, Nosaka WO 2016/117676 and Schmidhammer US 9,231,556 as applied to claim 13 above and further in view of Watanabe US 9,431,996.
15.	The resultant combination discloses the multiplexer of claim 13, but does not disclose the piezoelectric substrate includes a piezoelectric thin film and a multilayer body that includes a film having an acoustic velocity different from an acoustic velocity of the piezoelectric thin film.
	Watanabe discloses a resonator (Fig. 1A) comprising a piezoelectric substrate includes a piezoelectric thin film (5) and a multilayer body that includes a film (3 or 4) having an acoustic velocity different from an acoustic velocity of the piezoelectric thin film (Col. 7 lines 49-58).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the resonator structure of Watanabe for the resonators in the filter.  The modification would have been obvious because the Q factor can be improved as taught by Watanabe (Col. 9 lines 32-36).

Response to Arguments
Applicant’s amendments/arguments to claim 1 have been fully considered and are persuasive.  Therefore, the previous rejections of claim 1 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in addition with Schmidhammer US 9,231,556.
Regarding the combination with Schmidhammer, the Examiner disagrees with the Applicant’s reasoning that there is no feature of connecting a first parallel arm resonator in parallel with another parallel arm resonator other than the first parallel resonator (Page 12 of the Remark).
In the combination, Masato and Nosaka already have the first parallel arm resonator with resonant frequency in the third frequency band (Masato: [0108]-[0109] ; translation lines 702-711; resonator sections to attenuate signals of other bands; Nosaka: Col. 4 lines 53-58 on the parallel resonators with resonant frequencies of the other pass band).  With the additional combination with Schmidhammer, the first parallel arm resonator is divided into two resonators.  One of the two resonators would still be called/labeled “the first parallel arm resonator” while the other one of the two resonators would be called/labeled resonator other than the first parallel arm resonator”.  The fact that PR1a and PR1b has substantially that impedance which an individual, non-cascaded resonator would have (Schmidhammer: Col. 5 lines 19-25 and re-cited in Page 12 of the Remark) does not prevent the two resonators be called/labelled differently.  As a result, the combination would meet the claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843